DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings contain six sheets of figures 1-6 were received on 12/6/2019.  These drawings are objected for the following reasons.
4.	Figures 1-3 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See present specification in paragraphs [0003] and [0033] for figure 1; paragraphs 0020] and [0034] for figure 2; and paragraphs [0023] and [0035] for figure 3. See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
5.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the references of “PF” and “PFir” which are mentioned in the paragraphs [0040] and [0042], respectively.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended 
6.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following claimed features must be shown or the features canceled from the claims.  No new matter should be entered.
First, the feature of “an intermediate image” formed between the second and third mirrors as recited in claim 1; and
Second, the feature of “another visible channel … the optical axis” as recited in claim 5, lines 1-5.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the 
Specification
7.	The abstract of the disclosure is objected to because it longs more than 150 words and the term “said” has been used.  Correction is required.  See MPEP § 608.01(b).
8.	Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
9.	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
In paragraph [0060]: on line 2 of the paragraph, “MR” should be changed to --MRir--, see figure 5.  Appropriate correction is required.
Claim Objections
11.	Claims 1-9 are objected to because of the following informalities.  Appropriate correction is required.
a) In claim 1: the use of a comma after the terms thereof “is placed,” (lines 9-10) is not complied with the US practice. Should “is placed” (liens 9-10) be changed to --is placed;--? and on line 8, “this intermediate image” should be changed to --said intermediate image--, see the claimed language being used on line 14 of the claim.
b) In claim 2: the terms “each have a nonzero tilt angle” (lines 1-2) has a grammatical error. Should “have” (line 2) be changed to --has--?
c) In claim 4: the feature thereof “each of the third … 450” (lines 1-2) has a grammatical error. Should the term “comprised” (line 2) be deleted?
d) In claim 5: the terms “the initial visible channel” appeared on line 2 and on lines 3-4 should be changed to --said visible channel--. See similar claimed language being used in base claim 1.
e) The remaining claims are dependent upon the objected base claims and thus inherit the deficiencies thereof.


Claim Rejections - 35 USC § 112
12.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


13.	Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a) Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the following reasons.
a1) the feature thereof “a visible channel …a visible band” (lines 3-5) makes the structure of the visible channel unclear. In other words, how many mirrors does the visible channel have? The mentioned feature is understood as the visible channel comprises six mirrors which comprises three mirrors plus one concave first mirror, one convex second mirror and one concave third mirror, and such a structure of the visible channel does not have support in the present specification. Should the terms “three mirrors,” (line 3) be deleted?
a2) each of the features thereof “the visible focal plane” (lines 8-9), “the forms and positions” (lines 15-16), and “the constraint” (line 17) lacks a proper antecedent basis.

c) Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite because the feature thereof “said tilt” (lines 1-2) lacks a proper antecedent basis. Further, what “tilt” does applicant imply here? Applicant should note that the base claim 2 recites each third and fourth mirrors has a tilt angle with respect to the optical axis, see claim 2 on lines 1-2.
d) Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite because the feature thereof “the fields” (line 4) lacks a proper antecedent basis.
e) Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite because the feature thereof “the field” (line 1) lacks a proper antecedent basis.
f) Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite because the feature thereof “the distance” (line 3) lacks a proper antecedent basis.
g) The remaining claims are dependent upon the rejected base claims and thus inherit the deficiencies thereof.
Allowable Subject Matter
14.	Claims 1-9 would be allowable if rewritten to overcome the objections and rejections to the claims as provided in the present office action.
15.	The following is a statement of reasons for the indication of allowable subject matter:  
The Bi-spectral Korsch-type anastigmat telescope as recited in the independent claim 1 is allowable with respect to the prior art, in particular, the EP reference No. 3 404 463; the US Patent No. 8,534,851 and the US Publication No. 2018/0335616 by the limitations related to the structure of the telescope as recited in the features thereof “a visible channel … the visible channel” (claim 1, lines 3-18). Such a structure is not disclosed in the prior art.
Conclusion
16.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. It is noted that the reference “Reflective Optics” listed in the Information Disclosure Statement of 1/7/2021 and 10/7/2020 has been considered but has been lined-through because such a reference is listed (and also considered) in the Information Disclosure Statement of 2/4/2021. Applicant should note that a duplicate citation of a reference needs to be lined-through to prevent any reference from being printed twice on the face of a patent should the present application pass to issue.
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG Q NGUYEN whose telephone number is (571) 272-2316.  The examiner can normally be reached on M - F: 6:00 ~ 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/THONG Q NGUYEN/Primary Examiner, Art Unit 2872